Title: From Alexander Hamilton to Samuel Bosworth, 2 December 1790
From: Hamilton, Alexander
To: Bosworth, Samuel


Treasury DepartmentDec. 2⟨d⟩ 1790.
Sir
I have received you⟨r l⟩etter relative to the hydrometer which will be sent to you as soon as finished. Should it be in your power to borrow one for the short time before it reaches you it will be convenient.
The Bond sent on by you is right in all respects except that it should be to “The United States of America” and not to me as Secretary of the Treasury. You and your Surety will be pleased to execute another with that alteration and to transmit it to me.
I am, Sir,   Your obedient servant
A Hamilton
Samuel Bosworth Esq.Surveyor, BristolR. Island.
